Citation Nr: 1814682	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Appellant served on active duty from March 1963 to February 1968.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 letter of determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case currently rests with the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Appellant is considered to have been discharged under dishonorable conditions.


CONCLUSION OF LAW

The character of the Appellant's service is a bar to VA benefits.  38 U.S.C. §§ 101(2), (18), 5103, 5103A, 5303 (2012); 38 C.F.R. §§ 3.1(d), (h), 3.12, 3.159, 3.203(a), 3.354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically,  the Appellant was granted service connection for residuals of a right femur fracture and bilateral hearing loss in August 1971 and January 1972 rating decisions, respectively.  Service connection for these disabilities were severed in a September 1972 rating decision upon the RO's determination that his active duty constituted one period of service, from which he was dishonorably discharged.  He has repeatedly solicited reinstatement of these benefits since that time, most recently in a claim dated December 2012, which partially gives rise to the current appeal.  Also during the course of this appeal, he filed new claims for entitlement to service connection for a left leg disability and for prostate cancer. 

In doing so, the Appellant offered two theories of entitlement.  First, he contends that he served two distinct periods of service and was honorably discharged from the first period, spanning March 18, 1963 to June 21, 1965.  Second, he argues that his character of discharge for service spanning June 22, 1965, to February 1, 1968, was upgraded to a status that would enable the receipt of VA benefits.  As such, the issue before the Board is construed as that set forth on the title page.

Per VA laws and regulations, and for VA benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge or release includes retirement from the active military, naval, or air service.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department. Thus, VA has no authority to alter the claimant's discharge classification; instead, the claimant's recourse is with the service department. Harvey v. Brown, 6 Vet. App. 416 (1994).  A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).  A servicemember applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

At the time of the August 1971 and January 1972 awards, VA was in possession of several service documents which classified the Appellant's discharge status as honorable.  See Certificates of Release or Discharge from Active Duty (DD-214); Honorable Discharge certificate.  However, in March 1972, VA was informed that the Military Records Center possessed additional DD-214s which classified his character of service as "other than honorable."  As such, a review of the service records was requested at that time.  

In a May 1972 memorandum, upon consultation with the National Personnel Records Center, VA concluded that the Appellant had two distinct periods of service: from March 18, 1963, to June 21, 1965, for which he received an honorable discharge; and from June 22, 1965, to February 1, 1968, for which he received an other than honorable discharge.  The prior error in the discharge classification was attributed to an incorrect service number on the DD-214s and to potentially fraudulent documents he offered in his request for benefits.    

In a May 1972 Administrative Decision, VA determined that the Appellant's other than honorable discharge constituted a bar to benefits for the total period of service spanning March 18, 1963 to February 1, 1968.  In reaching this conclusion, VA adjudicators observed that he was not eligible for complete separation at the end of his first period of service (ending June 21, 1965).  Moreover, service records showed that his discharge under other than honorable conditions was recommended because of his "character, [a]ttitude and behavior manifested by repeated commission of petty offenses and a habitual tendency to shirk his duty."  

In support of this contention, VA observed that the Appellant was tried by general court-martial in August 1967 for theft (charges dismissed for lack of speedy trial); tried by a special court in December 1967 for being AWOL for a period of 21 days, disobeying an order, and attempting to escape lawful confinement (convicted); and charged in Texas district court in January 1968 with theft and driving and operating a motor vehicle in the absence of, and without the consent of, the owner (dismissed following probationary period).

As a result, a June 1972 memorandum was issued in which VA proposed to sever the Appellant's benefits as based upon the above and additional details surrounding his character, to include a January 1968 incident when he broke out of jail, then returned to assist several other prisoners with their escape.  Thus, his benefits were severed in the September 1972 rating decision.

The Appellant subsequently continued to adjudicate his character of discharge.  Thus, in July 1977, the Army's Office of the Adjutant General upgraded his discharge to under honorable conditions (general).  In support, the Review Board noted that he had a prior period of honorable service and that possible personal problems and a limited education level may have impacted the acts which led to his discharge.  However, an honorable discharge was not warranted because his service was not sufficiently meritorious, notwithstanding the enunciated compounding factors.  Separation documents reflecting the upgrade for the period of June 22, 1965, to February 1, 1968, were attached.

However, the upgraded status was subsequently denied by the Army's Discharge Review Board.  According to a June 1978 decision, the Appellant was first denied relief following an August 1977 travel panel.  This denial was unanimously affirmed in June 1978, given his record of indiscipline and "pretty strong evidence [that the Appellant] used fraudulent discharge papers subsequent to his charge to get medical treatments."  Additionally, the Decision Review Board noted that just prior to discharge, he was "picked up for the theft of two motorcycles with no consummation of this by court-martial[;] apparently the Commander let [the Appellant] go for unfitness as the easiest way out."

In light of this decision, a January 1979 VA memorandum was issued which concluded that the Appellant's service from March 18, 1963, to March 17, 1966, was considered a conditional discharge under honorable conditions, whereas service from March 18, 1966, to February 1, 1968, was considered to have been under dishonorable conditions constituting a bar to VA benefits.  

Upon the Appellant's continued requests for benefits, VA again examined the character of discharge issue in December 2013.  That month, an Administrative Decision was issued which determined that the "evidence received is found to be insufficient to overturn the administrative decision of [May 1972], and the claimant's character of discharge remains Dishonorable for VA purposes."  That decision further found that the January 1979 determination erroneously determined that the first period of service qualified as honorable, as this was not considered a complete period of service.  

Upon review of the above, the Board concludes that the Appellant received a dishonorable discharge for service spanning March 1963 to February 1968.

The Army's adjudications are binding upon the Board and therefore dispositive in this case.  In this regard, the July 1977 decision upgraded the Appellant's period of service from June 22, 1965, to February 1, 1968, to under honorable conditions (general); however, this decision was overturned by the Discharge Review Board's June 1978 determination.  That determination effectively nullified the July 1977 determination, and thus his character of discharge for the period of service spanning June 22, 1965 to February 1, 1968 reverted to dishonorable status, as reflected in later VA determinations.  As his character of discharge was not subsequently adjudicated by the Army, the June 1978 determination stands as the final and binding authority on the matter.  

The June 1978 determination does not explicitly classify the Appellant's character of discharge as dishonorable, nor does the claims file contain an updated DD-214 indicative of such a status.  Generally, an "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge.  However, a veteran receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017); Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  Specifically, there are two types of character of discharge bars that prevent entitlement to VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).  

One such bar includes acceptance of an undesirable discharge to escape trial by general court martial. 38 C.F.R. § 3.12(d) (2017).  Here, the June 1978 Discharge Review Board's decision explicitly articulates that the Appellant's commander let him go for unfitness rather than via court martial process due to his theft of two motorcycles.  This conclusion is supported by the additional evidence of record, to include a January 1968 service personnel record denoting his reason for discharge as "unfitness."  The evidence does not show nor has he otherwise indicated that he was insane during service.  Thus, his character of discharge for service spanning June 22, 1965, to February 1, 1968, is properly classified as dishonorable, and constitutes a complete bar to VA benefits. 

Of note, the Army's adjudications do not address the Appellant's service spanning March 18, 1963, to June 21, 1965.  Further, evidence includes several DD-214s which classify his discharge from this period as under honorable conditions.  However, the evidence is significant that these documents were likely doctored by the Appellant in his solicitation of benefits.  

Specifically, a May 1972 VA memorandum noted that several DD-214s and a purported Medical Certificate prepared by Darnell Army Hospital appeared to have been doctored and were therefore fraudulent.  This was also raised in the June 1978 Discharge Review Board decision.  As such, these documents do not stand as competent or credible evidence speaking to the nature of the Appellant's discharge from service spanning March 18, 1963 to June 21, 1965.

Instead, the Army Adjutant General submitted a document in January 1979 which indicated that the Appellant was not eligible for discharge as of June 1965.  Based upon this representation, VA has repeatedly concluded that he was not eligible for complete separation in June 1965.  See Administrative Decision dated May 1972; memorandum dated June 1972; Administrative Decision dated December 2013.  

Upon review of the evidence of record and in light of the Army's authority regarding matters pertaining to discharge status, the Board finds no reason to disturb this determination at this time.  Thus, the Appellant did not serve a distinct period of active duty from March 18, 1963, to June 21, 1965, for which a separate discharge classification is warranted.  Instead, his entire service from March 1963 to February 1968 constitutes one period of service from which he was dishonorably discharged.  

As such, the appellant does not have status as a "veteran" for VA purposes, and the appeal is denied.

Finally, the Appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The character of the Appellant's discharge from service is a bar to benefits administered by VA.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


